JONES, Chief Judge.
This is a complaint for negligence wherein plaintiff allegedly suffered personal injuries as a result of a traffic accident.
Plaintiff neglected to demand a trial by jury within the time limit provided by Rule 38(b), Federal Rules of Civil Procedure, 28 U.S.C.A., and now moves that the Court order a trial by jury under the provisions of Rule 39(b). A stipulation has been filed whereby defendant waives any objections to the trial of the case by a jury.
Although counsel offer no explanation for their failure to demand a jury trial within the time provided by Rule 38, the facts that the defendant does not object and that this is a personal injury case and therefore “peculiarly one to be decided by a jury”, S. S. Kresge Co. v. Holland, 6 Cir., 158 F.2d 495, 497, the motion will be granted.